Citation Nr: 1716606	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States









ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2015, the Board denied the issues on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In October 2016, the Court issued a memorandum decision that vacated the Board's decision and remanded the issues for readjudication. 

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In a March 2016 appellant's brief, the Veteran's then counsel noted that the two issues on appeal are inextricably intertwined and that a January 2012 VA examiner opined that the tinnitus is at least as likely as not a symptom associated with the hearing loss.  March 2016 appellant's brief, pages 23-24.  In light of the argument in the appellant brief as well as pursuant to the holding in Schroeder, the Board will consider whether the tinnitus is secondary to bilateral hearing loss.  Therefore, the issues are as stated on the first page of this decision.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2016 memorandum decision, the Court determined that the Board provided an inadequate statement of its reasons or bases for why a November 2013 VA addendum opinion was not returned for clarification.  October 2016 memorandum decision, page 3.  The Court noted that in the November 2013 addendum to the January 2012 VA examination report, the examiner ignored the portion of the report titled Noise and Military Service: Implications for Hearing Loss and Tinnitus, Institute of Medicine (National Academies Press 2006) ("IOM report"), that found "an individual's awareness of the effect of noise on hearing may be delayed considerably after the noise exposure."  October 2016 memorandum decision, page 3 (quoting IOM report at 203-04).  The Court indicated that this portion seemed to support the Veteran's theory of entitlement to service connection for bilateral hearing loss.  October 2016 memorandum decision, pages 3-4.  The Court held that remand is warranted for the Board to provide an adequate statement of its reasons or bases for relying on the addendum opinion or seek clarification of the addendum.  Id. at 4.

In the memorandum decision, the Court also determined that the Board provided an inadequate statement of its reasons or bases for relying on the January 2012 VA examination report and the November 2013 addendum report as the examiner did not consider a theory of delayed-onset tinnitus despite VA's recognition that delayed-onset tinnitus exists.  Id.  The Court cited VA Training Letter 10-02, which states that "[t]innitus can be triggered months or years after an underlying cause occurs" and that "delayed-onset tinnitus must be considered."  October 2016 memorandum decision, page 4 (quoting VA Training Letter 10-02 at 5).  The Court held that remand is warranted for the Board to provide an adequate statement of its reasons or bases for relying on the examination report and the addendum opinion or provide a new examination that addresses a theory of delayed-onset tinnitus.  October 2016 memorandum decision, page 4

In light of the Court's decision, another VA examination is necessary.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his hearing loss and tinnitus and obtain any identified records.  

3.  After the development in 1 and 2 is completed, schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss and tinnitus.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss and tinnitus.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

With consideration of the fact that the Veteran's awareness of the effect of noise on hearing may be delayed considerably after the noise exposure, is it at least 

as likely as not (50 percent or greater) that bilateral hearing loss is related to active service, including in-service noise exposure? 

With consideration of the possibility of delayed-onset tinnitus, is it at least as likely as not (50 percent or greater) that the tinnitus is related to active service, including in-service noise exposure?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




